DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/30/2021 has been entered.  Claims 1-21 are pending in the application.  The amendments have overcome the 112(b) rejection previously set forth.

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered.  Regarding the interpretation of the claimed solid resin collection device, applicant’s arguments are persuasive.  The term is sufficiently clear within the context of the art so as to obviate a 112(f) interpretation, and the term is properly definite.
Regarding the amended subject matter to claims 1 and 15, Sanders teaches vortexing with buffer [0073, 0134] and employs proteinase K for elution [0007-0008, 0075] e.g. directly from the sample tip, such that those features are still anticipated and/or obvious.  Regarding the use of e.g. RNase, such would have been obvious at least in view of Life NPL as discussed below.
Regarding the combination with Sanderson and Life (claim 15), the use of vortexing and proteinase is already taught by Sanders, and the use of e.g. RNase would have been obvious in view of Life for the reasons discussed below.
	Regarding the combination with Life, Sanderson, and Gruner (claims 19-21), applicant’s arguments are not persuasive.  As best understood, Sanderson teaches a method of purifying and eluting using a solid resin spin column [0083] in which the sample is added to the column, centrifuged to second vessel).  Life [pg. 24] similarly teaches a second vessel in the form of a new sterile microcentrifuge tube into which the column is placed for elution.  Because Sanders already suggests the use of various further processing steps for purification (e.g. centrifugation, solid phase extraction, and the like) [0073], it would have been obvious for one of ordinary skill in the art to look to the art (including the teachings of Life and Sanderson) to consider known, useful methods for purifying DNA for samples and, in view of those, to consider the use of a solid resin spin column in a manner consistent with the invention.  Because Sanders already suggests the use of additional processing steps, the proposed combination does not rely on impermissible hindsight.  In such combination, Gruner is cited as evidence that a portion of the collection device would be expected to be present in the sample (and, regardless, including that portion would have been obvious to provide additional sample extraction, as discussed within the context of claim 9, e.g. in view of Rudge, because some sample may be expected to remain on the matrix).  The use of NGS processes is already taught by Sanders for gathering of data from the processed samples, and Sanderson teaches alternatives e.g. genotyping; regardless, it would have been obvious to one of ordinary skill in the art to look to the art (Sanders, Sanderson, and the like) for useful data gathering steps to apply to the processed samples.

Claim Interpretation
The claim preambles refer to pharmacogenetic DNA i.e. as the target of extraction.  As best understood and in view of the specification e.g. [pg. 1-2, Background] the term is understood to represent DNA which is extracted and analyzed, and the analysis after extraction (e.g. identifying particular mutations or the like), or the interactions indicated by that analysis, are what may be characterized as pharmacogenetic.  As such, the claimed method is not interpreted as requiring any pharmacogenetic DNA as opposed to extracting DNA for any other purpose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (US PGPub 2018/0135135 A1) (or Sanders et al in view of Rudge et al (US PGPub 2013/0116597 A1)), in view of Life (PureLink Genomic DNA Kits, 2012).
	With respect to claim 1, Sanders teaches processes for extracting DNA from a small volume fluid sample which is retained in a solid resin collection device, specifically a Mitra tip [Abs] (see the 112(f) interpretation above; this is understood to be consistent with applicant's meaning of the term).  The sample may be dried between collection and extraction [0070] and may be dried blood [0006] among other possible fluids.  The tips containing the blood sample may then be placed in a buffer for extraction (inherently requiring a vessel i.e. a first vessel).
	See also Rudge, which teaches the use of Mitra tips for blood samples (referenced as such by Sanders [0066]) which explicitly teaches employing the tips and the dried samples with suitable containers for washing [0076, Fig. 3A-B].  If such containers are not considered inherent requirements for the washing taught by Sanders, then at minimum they would have been obvious over Rudge.
	Applicant amended to require vortexing the first vessel with the resin device and blood, and adding Proteinase K and one of RNase and DNase.  Sanders teaches vortexing to extract materials [0073] and eluting by contacting with buffer and proteinase K [0075, 0134, 0007-0008] but is silent to the use of RNase or DNase.
	However, Life teaches DNA purification kits and processes and teaches that RNase A digestion may be included during a preparation step in order to degrade RNA in a sample and minimize RNA contamination [pg. 11].  It would have been obvious to one of ordinary skill in the art to include a 
With respect to claim 3, Sanders [0073] and Rudge [0076] both teach that sonication may be employed to enhance sample extraction i.e. in the first vessel.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al in view of Life (or Sanders et al in view of Rudge et al and Life) in view of Herrmannn et al (A rapid and simple method for the isolation… Nucleic Acids Research, 1994), Gruner et al (Dried Blood Spots – Preparing and Processing…, Journal of Visualized Experiments, 2015), and/or Kanoatov et al (Analysis of DNA in Phosphate Buffered Saline…, Analytical Chemistry, 2016).
Sanders teaches as above, and teaches that the dried sample may be eluted in a suitable buffer [0073], but is silent to a phosphate buffered saline solution.
However, PBS is well known in the art as a useful solution for washing and/or reconstituting samples e.g. for DNA extraction.  Herrmann teaches washing samples with PBS to prepare them for pelleting and lysis in simple DNA extraction processes [pg. 5506].  Gruner teaches reconstituting/eluting dried blood samples e.g. from blood spots using PBS [pg. 3, Elution].  Kanoatov teaches that PBS is the most commonly used physiological buffer in the field which allows for analysis in physiological conditions [pg. 7421, right column].
It would have been obvious to one of ordinary skill in the art to modify the system of Sanders (or Sanders and Rudge) to wash with PBS because, as in Herrmann, Gruner, and Kanoatov, PBS represents a known, useful buffer for washing and/or reconstituting samples e.g. blood samples for DNA extraction and analysis.  See MPEP 2143 I.B; simple substitution of one known element e.g. buffer for another, performing its expected function in the field, is obvious to those of ordinary skill in the art.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al view of Life (or Sanders et al in view of Rudge et al and Life) in view of Pchelintsev et al (Critical Parameters for Efficient Sonication…, PLOS One, 2016).
Sanders teaches as above but is silent to the duration of the sonication, or to pulsed operation.
However, Pchelintsev teaches sonication e.g. for cell lysis and shearing of chromatin [Abs] and teaches that sonication may be applied in pulses e.g. 5s pulses, and that total sonication time is adjusted based on the amount of shearing desired [pg. 2] with values of e.g. 2 minutes for less shearing, and 20 minutes for more shearing.  Though specifically focused on chromatin, Pchelintsev teaches that DNA shearing is also a factor [pg. 1, Introduction].
It would have been obvious to one of ordinary skill in the art, when sonicating as taught by Sanders for e.g. DNA extraction, to optimize the total sonication time, and to provide sonication in pulses, as in Pchelintsev in order to gain the benefit of providing an appropriate degree of cell lysis and managing the shearing of the DNA (or related proteins) to a level that is acceptable and/or desired.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al view of Life (or Sanders et al in view of Rudge et al and Life) in view of Cao et al (A Microfluidic Device with Integrated Sonication and Immunoprecipitation…, Analytical Chemistry, 2016) and Diagenode (Best Practices for DNA Shearing for NGS, bitesizebio, 2017).
Sanders teaches as above but is silent to the claimed duty cycle.
However, Cao teaches microfluidic devices with sonication and teaches that, in their particular implementation, sonication is pulsed to a particular duty cycle to avoid overheating [pg. 1967, first paragraph].  Further, Diagenode teaches process consideration for DNA shearing methods including sonication and teaches that, when sonicating, heat management may be critical for avoiding denaturation of the DNA and, further, cycle numbers should otherwise be optimized e.g. to provide homogeneous shearing [pg. 3].
.
Claims 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al view of Life (or Sanders et al in view of Rudge et al and Life) in view of Sanderson et al (US PGPub 2009/0203004 A1).
With respect to claims 8 and 15, Sanders teaches as above but is silent to a step of moving at least some of the contents of the first vessel to a solid resin spin column.  Sanders teaches that a sample, once extracted from the blood, may be further processed by various physical separation techniques to prepare for analysis as desired [0073].
However, spin columns are well known in the art for separation of DNA from samples.  Life teaches genomic DNA kits for extraction, and teaches that samples which have been suitably treated by lysis may be purified using spin columns, with specific procedures i.e. loading the column with lysate, centrifuging, washing to remove impurities, and eluting the DNA with a suitable buffer [pg. 23-24].  Sanderson similarly teaches DNA analysis (which may be considered in the field of pharmacogenetics, and is tailored towards predicting drug reactions [Abs]) and teaches that DNA may be extracted by lysing from a blood sample and purifying in a spin column through a similar adsorption/washing/elution process [0083].
It would have been obvious to one of ordinary skill in the art to modify Sanders’ taught process to treat the sample in a spin column because, as in Life and Sanderson, such columns are useful for purifying DNA samples for analysis.
With respect to claims 10-12, as above both Life and Sanderson teach washing and elution steps in the use of spin columns, such that at least a portion of the sample would elute to provide sample for analysis i.e. in a second vessel.
With respect to claim 13, Sanders teaches that the extracted DNA may be analyzed using various next generation sequencing processes [0081].  Further, Sanderson teaches genotyping the DNA sample after spinning [0084-0086].
Claim 9 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al in view of Rudge et al and Life, and in view of Sanderson et al, with evidence from or further in view of Gruner et al.
With respect to claim 9, Sanders teaches as above but is silent to moving a portion of the solid resin collection device to the spin column.  Rudge teaches that when extracting a sample from a Mitra tip, a portion of the tip i.e. the absorbent probe (18) may be removed from the rest of the structure and positioned in the first container to allow for agitation in suitable buffer etc. [0076].
Gruner teaches that dried samples e.g. from blood spots can be eluted, and the eluate can be centrifuged to free supernatants from any debris that forms [pg. 3, Elution].
In view of Gruner, it would be recognized that elution of blood from a dry matrix (particularly via e.g. sonication) would result in debris e.g. a portion of the solid resin collection device (a portion of the matrix or the like) in the sample.  As such, movement of a sample to a spin column would inherently include movement of a portion of the matrix, absent further clarification of the requirements of the process i.e. the contents of the sample, the nature of the device, etc.
Alternatively, if this is not considered an inherent result, at minimum it would have been obvious to one of ordinary skill in the art to pass at least a portion of the matrix on to the spin column because it would be recognized that the spin column would be effective to separate the matrix from the sample, and in order to ensure that no sample is discarded with the matrix.  See also Rudge [0077]; in 
With respect to claims 16-21, see the rejection of claim 9 above (for the step of passing a portion of the device on to the spin column) and the rejections of claims 10-12 and 13 above; washing and eluting via the spin column would have been obvious/implicit to the normal use of a spin column, and Sanders suggests NGS at least.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al view of Life (or Sanders et al in view of Rudge et al and Life) in view of Agencourt (DNAdvance Genomic DNA Isolation Kit, 2007).
Sanders teaches as above but is silent to a step of adding a magnetic bead solution/slurry to the contents of the first vessel.  Sanders teaches that a sample, once extracted from the blood, may be further processed by various physical separation techniques to prepare for analysis as desired [0073].
However, Agencourt teaches a kit for isolation of genomic DNA which teaches the use of magnetic particles to bind the DNA to allow it to be easily separated from contaminants [pg. 1] in a manner that can be easily automated.  The beads are added after treating the sample with a suitable lysis buffer [pg. 2].
It would have been obvious to one of ordinary skill in the art to modify Sanders’ taught process to include addition of magnetic particles (which are provided in the form of a solution “Bind2” [pg. 5]) because, as in Agencourt, such particles are useful for isolation of DNA from a sample in a manner that can be easily automated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777